
	

113 HR 2270 IH: To impose enhanced penalties for certain drug offense that take place on Federal property.
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2270
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Nunes (for
			 himself and Mr. Valadao) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose enhanced penalties for certain drug offense
		  that take place on Federal property.
	
	
		1.Cultivating or manufacturing
			 controlled substances on Federal propertySection 401(b)(5) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(5)) is amended by striking as provided
			 in this subsection and inserting for not more than 10 years, in
			 addition to any other term of imprisonment imposed under this
			 subsection,.
		2.Use of hazardous
			 substancesPursuant to its
			 authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall amend the Federal Sentencing Guidelines and policy
			 statements to ensure that the guidelines provide an additional penalty increase
			 of 2 offense levels above the sentence otherwise applicable for a violation of
			 section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the
			 offense—
			(1)includes the use
			 of a poison, chemical, or other hazardous substance to cultivate or manufacture
			 controlled substances on Federal property;
			(2)creates a hazard
			 to humans, wildlife, or domestic animals;
			(3)degrades or harms
			 the environment or natural resources; or
			(4)pollutes an
			 aquifer, spring, stream, river, or body of water.
			3.Stream diversion
			 or clear cutting on Federal property
			(a)Prohibition on
			 stream diversion or clear cutting on Federal propertySection
			 401(b) of the Controlled Substances Act is amended by adding at the end the
			 following:
				
					(8)Destruction of
				bodies of waterAny person who violates subsection (a) in a
				manner that diverts, redirects, obstructs, or drains an aquifer, spring,
				stream, river, or body of water or clear cuts timber while cultivating or
				manufacturing a controlled substance on Federal property shall be fined in
				accordance with title 18, United States
				Code.
					.
			(b)Federal
			 Sentencing Guidelines enhancementPursuant to its authority under
			 section 994 of title 28, United States Code, the United States Sentencing
			 Commission shall amend the Federal Sentencing Guidelines and policy statements
			 to ensure that the guidelines provide an additional penalty increase of 2
			 offense levels for above the sentence otherwise applicable for a violation of
			 section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the
			 offense involves the diversion, redirection, obstruction, or draining of an
			 aquifer, spring, stream, river, or body of water or the clear cut of timber
			 while cultivating or manufacturing a controlled substance on Federal
			 property.
			4.Booby traps on
			 Federal landSection 401(d)(1)
			 of the Controlled Substances Act (21 U.S.C. 841(d)(1)) is amended by inserting
			 cultivated, after is being.
		5.Use or possession
			 of firearms in connection with drug offenses on Federal landsPursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 amend the Federal Sentencing Guidelines and policy statements to ensure that
			 the guidelines provide an additional penalty increase of 2 offense levels above
			 the sentence otherwise applicable for a violation of section 401(a) of the
			 Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the
			 possession of a firearm while cultivating or manufacturing controlled
			 substances on Federal lands.
		
